Citation Nr: 1619887	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to increased evaluation for the service-connected bilateral hearing loss disability, initially rated as noncompensable prior to November 18, 2015, and rated as 10 percent disabling from that date. 




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel







INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964, with subsequent additional service in the Reserve Component, from which he retired in April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that granted service connection for bilateral hearing loss and assigned an initial noncompensable (0 percent disabling) disability rating effective from June 16, 2008.  During the course of the appeal the Agency of Original Jurisdiction (AOJ) granted an increased rating of 10 percent effective from November 18, 2015, and the Board has characterized the issue on the title page to comport with that development.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in February 2015 and September 2015 for additional development, which has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From June 16, 2008, to November 18, 2015, the Veteran's hearing loss was manifested at worst by a Level I hearing loss in the right ear and Level II hearing loss in the left ear.

2.  From November 18, 2015, the Veteran's hearing loss has been manifested by a Level V hearing loss in the right ear and a Level IV hearing loss in the left ear.




CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation for bilateral hearing loss prior to November 18, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The requirements for an evaluation higher than 10 percent for bilateral hearing loss since November 18, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's hearing loss disability on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

The Veteran has been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran a VA audiological evaluation, which was performed in November 2015.  The other development action requested by the Board has also been accomplished.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.



Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
The period under review for this disability begins June 16, 2008, the date service connection became effective.

The file contains an undated audiogram that was submitted to VA in August 2008.  The audiogram, apparently from Mount Kisko Medical Group (MKMG) shows a significant drop in hearing acuity (Puretone) above 1500 Hertz.  However, as there are no speech discrimination scores the audiogram is not usable for rating purposes.

The file contains an audiogram from MKMG dated in September 2008 that shows speech discrimination scores of 80 percent bilaterally but does not show a Puretone reading at 3000 Hertz.  The clinical impression was mild-to-moderate asymmetric sensorineural hearing loss (SNHL), slightly worse in the right ear.  (In response to a remand by the Board, in May 2015 a VA audiologist reviewed the September 2008 MKMG audiogram and stated that the speech discrimination evaluation therein had been performed using the Maryland CNC word list; however, the evaluation remains not usable for rating purposes due to the absence of a Puretone reading at 3000 Hertz.) 

The Veteran had a VA audiological evaluation in October 2008 in which he complained of difficulty hearing in group setting and of being unable to hear children's voices and female voices.  The Veteran stated he is a part-time college professor and sometimes finds it hard to hear his students; he also stated that inability to hear properly causes awkward social situations.  Audiometric results were as follows: 


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   10
   45
  55
  60
   43
LEFT
   40
   35
  55
  50
   45

Speech recognition scores were 94 percent bilaterally.  Application of these results to Table VI indicates a Level I hearing loss in each ear; application of two Level I hearing losses to Table VII produces a noncompensable rating.  The Veteran did not have an exceptional pattern of hearing loss to warrant using Table VIA.  See 38 C.F.R. § 4.86.

Dr. Gregory Wisdom issued a treatment note in December 2008 stating that the Veteran was complaining of inability to hear and understand conversation in even mildly noisy environments.  Dr. Wisdom stated that the September 2008 MKMT audiogram showed the Veteran to have speech reception thresholds that were "down to 60 dB in the critical range from 1000-4000 Hertz," but as noted above the corresponding audiogram does not show a Puretone reading at the 3000 Hertz threshold so the test is not suitable for rating purposes.  Dr. Wisdom stated the Veteran's overall average hearing impairment was 40-50 dB, but this average includes thresholds outside the 1000-4000 Hertz range used by VA. 

In May 2009 the Veteran submitted, in support of his appeal, a self-test provided by a commercial hearing aid manufacturer.  The Veteran asserted by checkmark that he has trouble understanding the voices of women and children when they are speaking; that he feels people mumble and do not speak clearly; that family or loved ones comment on his inability to hear properly; that one ear seems better than the other; that he turns the television louder than others need; and, that he has trouble following conversations between the front and back seats of cars.  

The Veteran had a VA audiological evaluation in May 2011 in which he again complained of difficulty in group conversations and in hearing female and children's voices.  The Veteran stated he had to concentrate very hard in order to understand, especially his grandchildren.  Audiometric results were as follows: 


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   20
   55
    60
   60
   49
LEFT
   40
   50
    55
   55
   50

Speech recognition scores were 92 percent right and 86 percent left.  Application of these results to Tables VI establishes a Level I hearing loss in the right ear and a Level II hearing loss in the left ear.  Application of a Level I and a Level II hearing loss to Table VII produces a noncompensable rating.  The Veteran did not have an exceptional pattern of hearing loss to warrant using Table VIA.  See 38 C.F.R. § 4.86.

Dr. Wisdom submitted a letter to VA in October 2014 asserting that the Veteran has severe hearing loss and needs hearing aids.

The Veteran had a VA audiological evaluation in November 2015 in which he reported that until two years earlier he had problems hearing his students; he continued to be unable to hear people clearly and to have to pay close attention to what was said.  The Veteran endorsed difficulty hearing in group situations and noisy environments, difficulty hearing at a distance and being able to hear but not clearly.  Audiometric results were as follows: 


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   40
   55
    60
   65
   55
LEFT
   45
   65
    65
   65
   60

Speech recognition scores were 70 percent right and 80 percent left.  Application of these results to Tables VI establishes a Level V hearing loss in the right ear and a Level IV hearing loss in the left ear.  Application of a Level IV and a Level V hearing loss to Table VII produces a 10 percent rating.  The Veteran did not have an exceptional pattern of hearing loss to warrant using Table VIA.  See 38 C.F.R. § 4.86.

On review of the evidence above, the Board finds the requirements for a compensable rating were not met prior to November 18, 2015.  Prior to that date his hearing loss was at worst Level I in the right ear and Level II in the left ear, which is squarely within the criteria for noncompensable rating.  The Board acknowledges the audiograms and audiological evaluations from MKMG in August and September 2008, but as noted above these evaluations lack some of the data required for evaluation under VA rating criteria (the August 2008 audiogram does not have speech discrimination data, while the September 2008 audiological evaluation has incomplete Puretone readings).  

Turning to the period from November 18, 2015, the Veteran's VA audiological evaluation on that date showed a Level V hearing loss in the right ear and a Level IV hearing loss in the left ear.  This is squarely within the criteria for a 10 percent rating.  

The Veteran has offered lay evidence to show severity of symptoms.  However,   the determination as to the level of hearing loss requires specialized testing and training.  The VA evaluation addressed the Veteran's functional complaints, and testing was conducted in accordance with VA regulations.  Accordingly, the examination is adequate for rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, the Board finds the results of audiometric testing to be significantly more probative that the Veteran's subjective assertions as to the level of the hearing loss disability for rating purposes.  

The Board has found no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his hearing loss disability.  The manifestations of his hearing loss are contemplated by the schedular criteria, which specifically consider hearing acuity in conjunction with speech discrimination (these being the two functional impairments of which the Veteran complains).  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Finally, a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case does not assert, and the evidence of record does not suggest, that his service-connected hearing loss disability on appeal renders him unable to obtain or maintain employment.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

In sum, based on the evidence and analysis above the Board has found the requirements for a compensable rating for hearing loss prior to November 18, 2015, and the requirements for a rating higher than 10 percent from that date, have not been met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.


ORDER

A compensable initial rating for bilateral hearing loss prior to November 18, 2015, and a rating higher than 10 percent from that date, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


